      Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 1 of 16



                                    In the
        UNITED STATES DISTRICT COURT
                                    For the
            Western DISTRICT OF WISCONSIN

Nathan M. Poke,

      Plaintiff,

       v.                                 Case No. 19-cv-33

The City of La Crosse, Wisconsin,
and Ron Tischer, Chief of Police,

      Defendants.



                       Plaintiff’s Brief
            In Opposition To Defendants’ Motion
               For Partial Summary Judgment


                                THE JEFF SCOTT OLSON LAW FIRM, S.C.
                                JEFF SCOTT OLSON
                                State Bar Number 1016284
                                131 West Wilson Street, Suite 1200
                                Madison, WI 53703-3225
                                Phone:      608 283-6001
                                Fax:        608 283 0945
                                Email:      jsolson@scofflaw.com
           Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 2 of 16




                                                              Table of Contents




Table of Contents .......................................................................................................................... i
Statement of the Case .................................................................................................................. 1
Relevant Federal Rules ................................................................................................................ 1
Argument ...................................................................................................................................... 4
   I. On a Summary Judgment Motion, the Movant Picks the Issues and the Opponent
   Gets the Benefit of Any Disputed Facts and any Competing Inferences. ........................ 4
   II. The Separation Agreement Poke signed with the City exempted claims based on
   race discrimination from its release and covenant not to sue. .......................................... 5
   III. An employee who resigns to avoid certain termination can recover damages for
   his constructive discharge....................................................................................................... 6
   IV.       Constructive discharge is an objective damages construct. .................................... 7
   V. A Plaintiff who resigns to forestall impending action by his employer that would
   likely be fatal to his employability in his chosen field can show constructive
   discharge. .................................................................................................................................. 8
   VI.       The Plaintiff does not ask to rescind his Separation Agreement.......................... 13
Conclusion .................................................................................................................................. 13




                                                                        i
       Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 3 of 16




                                 Statement of the Case

      This race discrimination action was filed on January 20, 2019, by Nathan Poke, a

black former La Crosse, Wisconsin, police officer, against the City of La Crosse and its

police chief, Ron Tischer. Officer Poke alleged that he had been unlawfully

discriminated against on the basis of his race “when he was placed on leave and

relieved of his most significant duties, and then investigated and constructively

discharged from his employment.” (Dkt. # 1, ¶¶ 501, 502, 503.) The Defendants waived

service (dkt. # 3) and file an Answer (dkt. # 5). The Defendants have now filed a

motion for partial summary judgment, asking the Court to rule that a separation

agreement the Plaintiff signed with the City in August, 2016, precludes him from

seeking damages for his alleged constructive discharge.



                                Relevant Federal Rules

      Rule 56 of the Federal Rules of Civil Procedure provides:

      (a) Motion for Summary Judgment or Partial Summary Judgment. A party
      may move for summary judgment, identifying each claim or defense — or
      the part of each claim or defense — on which summary judgment is
      sought. The court shall grant summary judgment if the movant shows that
      there is no genuine dispute as to any material fact and the movant is
      entitled to judgment as a matter of law. The court should state on the
      record the reasons for granting or denying the motion.

      (b) Time to File a Motion. Unless a different time is set by local rule or the
      court orders otherwise, a party may file a motion for summary judgment
      at any time until 30 days after the close of all discovery.

      (c) Procedures.
Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 4 of 16




      (1) Supporting Factual Positions. A party asserting that a fact
      cannot be or is genuinely disputed must support the assertion by:

             (A) citing to particular parts of materials in the record,
             including depositions, documents, electronically stored
             information, affidavits or declarations, stipulations
             (including those made for purposes of the motion only),
             admissions, interrogatory answers, or other materials; or

             (B) showing that the materials cited do not establish the
             absence or presence of a genuine dispute, or that an adverse
             party cannot produce admissible evidence to support the
             fact.

      (2) Objection That a Fact Is Not Supported by Admissible Evidence. A
      party may object that the material cited to support or dispute a fact
      cannot be presented in a form that would be admissible in
      evidence.

      (3) Materials Not Cited. The court need consider only the cited
      materials, but it may consider other materials in the record.

      (4) Affidavits or Declarations. An affidavit or declaration used to
      support or oppose a motion must be made on personal knowledge,
      set out facts that would be admissible in evidence, and show that
      the affiant or declarant is competent to testify on the matters stated.

(d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows
by affidavit or declaration that, for specified reasons, it cannot present
facts essential to justify its opposition, the court may:

      (1) defer considering the motion or deny it;

      (2) allow time to obtain affidavits or declarations or to take
      discovery; or

      (3) issue any other appropriate order.

(e) Failing to Properly Support or Address a Fact. If a party fails to
properly support an assertion of fact or fails to properly address another
party’s assertion of fact as required by Rule 56(c), the court may:

      (1) give an opportunity to properly support or address the fact;


                                     2
Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 5 of 16




       (2) consider the fact undisputed for purposes of the motion;

       (3) grant summary judgment if the motion and supporting
       materials — including the facts considered undisputed — show
       that the movant is entitled to it; or

       (4) issue any other appropriate order.

(f) Judgment Independent of the Motion. After giving notice and a
reasonable time to respond, the court may:

       (1) grant summary judgment for a nonmovant;

       (2) grant the motion on grounds not raised by a party;or

       (3) consider summary judgment on its own after identifying for the
       parties material facts that may not be genuinely in dispute.

(g) Failing to Grant All the Requested Relief. If the court does not grant all
the relief requested by the motion, it may enter an order stating any
material fact — including an item of damages or other relief — that is not
genuinely in dispute and treating the fact as established in the case.

(h) Affidavit or Declaration Submitted in Bad Faith. If satisfied that an
affidavit or declaration under this rule is submitted in bad faith or solely
for delay, the court — after notice and a reasonable time to respond —
may order the submitting party to pay the other party the reasonable
expenses, including attorney’s fees, it incurred as a result. An offending
party or attorney may also be held in contempt or subjected to other
appropriate sanctions.




                                      3
          Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 6 of 16




                                          Argument

          I.    On a Summary Judgment Motion, the Movant Picks the Issues
                and the Opponent Gets the Benefit of Any Disputed Facts and
                any Competing Inferences.

          Summary judgment is proper if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the declarations, if any, show that

there is no genuine issue as to any material fact, and the moving party is entitled to

judgment as a matter of law. Fed.R.Civ.P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). The burden of establishing the lack of any genuine issue of material fact is

always upon the movant. Outlaw v. Newkirk, 259 Fed.3d 833, 837 (7th Cir. 2001).

          A "party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion . . ." Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986) (internal quotation marks and citations omitted).

          A party opposing summary judgment “must do more than simply show that

there is some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). However, the record must be examined

with all reasonable inferences drawn in favor of the non-moving party and all factual

disputes resolved in favor of the non-moving party, and a court may not weigh the

evidence or the credibility of witnesses. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).



                                                4
       Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 7 of 16




       II.    The Separation Agreement Poke signed with the City exempted
              claims based on race discrimination from its release and covenant
              not to sue.

       Much of the Defendants’ Memorandum is spent in arguing that the Separation

Agreement bars Mr. Poke from recovering damages for what he alleges to have been a

constructive discharge caused by race discrimination. But the Separation Agreement

upon which the current motion is based specifically provides that it “shall not bar

Employee from pursuing a legal claim alleging race discrimination against the City.”

(Defendants’ PFF # 4, ¶ 3.) Indeed, the parties were obviously contemplating such

litigation, as they also protected the City with the next sentence: “In the event of such

litigation, Employee agrees the Letter of Reference attached hereto as Appendix A may

not be used or offered into evidence in such litigation.” The Defendants’ moving

papers, apart from quoting this language as part of the entire Separation Agreement,

never acknowledge it, much less discuss its potential bearing on the Plaintiff’s assertion

that he was constructively discharged. But for it, the entire case would have to be

dismissed based on the Separation Agreement. Because it is there, however, Plaintiff

Poke is entitled to pursue his race discrimination claim and recover all damages he

might recover in the absence of the Separation Agreement, including damages flowing

from a constructive discharge, if he is able to prove that such occurred.




                                             5
       Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 8 of 16




       III.   An employee who resigns to avoid certain termination can
              recover damages for his constructive discharge.

       The idea of a constructive discharge is that the damages that flow from it are

recoverable by the victim of the unlawful conduct that caused it, just as they would be if

the discrimination had culminated in a real discharge. See, e.g., Pennsylvania State Police

v. Suders, 542 U.S. 129, 148 (2004)(“a constructive discharge is functionally the same as

an actual termination in damages-enhancing respects.”)

       . . .to demonstrate constructive discharge, the plaintiff must show that she
       was forced to resign because her working conditions, from the standpoint
       of the reasonable employee, had become unbearable. See, e.g., Lindale v.
       Tokheim Corp., 145 F.3d 953, 955 (7th Cir.1998). We are ordinarily faced
       with a situation in which the employee only alleges that she resigned
       because of discriminatory harassment, and in such cases, we require the
       plaintiff to demonstrate a discriminatory work environment even more
       egregious than the high standard for hostile work environment.

E.E.O.C. v. Univ. of Chicago Hospitals, 276 F.3d 326, 331-32 (7th Cir. 2002)(internal

quotation marks and citations omitted.)

       Granted, it might be very difficult for a discrimination plaintiff to establish a

constructive discharge where there was a real remedy available to him. (Defendants’

Memorandum, dkt. # 21, at 10.) But that is not the case, here. The discriminatory action

which Mr. Poke reasonably sought to short-circuit by his resignation was his formal

termination by the highest authorities in the police department. A person’s decision to

quit a job when he knows for sure he will be fired soon is a constructive discharge,

Bragg v. Navistar Int'l Transp. Corp., 164 F.3d 373, 377 (7th Cir. 1998) ("Constructive




                                              6
         Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 9 of 16




discharge exists to give Title VII protection to a plaintiff who decides to quit rather than

wait around to be fired.")

         A complainant can establish a constructive discharge where he proves the

existence of, ”working conditions so intolerable that a reasonable person would have

felt compelled to resign.” Pennsylvania State Police v. Suders, 542 U.S. 129, 147 (2004). Cf.

Hunt v. City of Markham, Illinois, 219 F.3d 649, 655 (7th Cir. 2000) ("A person who is told

repeatedly that he is not wanted, has no future, and can't count on ever getting another

raise would not be acting unreasonably if he decided that to remain with this employer

would necessarily be inconsistent with even a minimal sense of self- respect, and

therefore intolerable."); Henn v. Nat'l Geographic Soc'y, 819 F.2d 824, 829-30 (7th Cir.

1987).


         IV.   Constructive discharge is an objective damages construct.

         The City presents indications that Poke may have felt less than anguished about

the prospect of leaving the La Crosse Police Department to seek employment in the

Minneapolis – St. Paul area. But the issue presented by the assertion of constructive

discharge is not subjective, and the Plaintiff’s subjective reactions or lack thereof to his

treatment are not controlling. Constructive discharge presents an objective question.

The issue is not whether the Plaintiff felt compelled to resign, but whether “a reasonable

person would have felt compelled to resign.” Pennsylvania State Police v. Suders, 542 U.S.

129, 147 (2004).


                                              7
      Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 10 of 16




       V.     A Plaintiff who resigns to forestall impending action by his
              employer that would likely be fatal to his employability in his
              chosen field can show constructive discharge.

       On September 11, 2015, La Crosse Human Resources Director Wendy Oestreich

telephoned Poke and told him that he would be placed on non-disciplinary

administrative leave while his complaints of retaliation were investigated. (Plaintiff’s

Supplemental Proposed Findings of Fact (PSPFOF) dkt. # 27, ¶ 1; Olson Declaration,

dkt. # 26, Exhibit A, Responses 142, 143, 147, 148, 149.) On September 17, 2015, Poke

received a phone call from Sergeant Blockhuis, who told him that the Chief of Police

had decided to place Poke on administrative leave. (PSPFOF, dkt. # 27, ¶ 2; Olson

Declaration, dkt. # 26, Exhibit A, Response 155.) Poke was also given a memo from

Chief Tischer entitled, “Rules While on Administrative Leave” informing Poke that he

was being placed on administrative leave “based on the seriousness of recently reported

allegations of multiple policy violations.” (PSPFOF, dkt. # 27, ¶ 3; Olson Declaration,

dkt. # 26, Exhibit A, Response 160.)

       On January 7, 2016, the La Crosse Police Department’s investigation of Poke had

progressed to a point that, on that day, Poke was interviewed by a lawyer the City had

hired to conduct an investigation of his alleged wrongdoing, Eileen A. Brownlee, of the

Madison, Wisconsin, law firm, Boardman & Clark, LLP. (PSPFOF, dkt. # 27, ¶ 4;

Declaration of Nathan M. Poke, dkt. # 25, ¶ 2.) This interview took several hours.

(PSPFOF, dkt. # 27, ¶ 5; Declaration of Nathan M. Poke, dkt. # 25, ¶ 3.)




                                             8
       Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 11 of 16




       Brownlee asked Poke about those allegations of which Poke had been aware

since his demotion, but she also asked Poke about “starting investigations” without

approval by looking up general orders that the Assistant Chief Abraham might have

violated when he and his friend were pulled over and his friend was arrested for OWI

on a boat. Because Poke had asked another officer what orders he thought were

violated by that conduct, Brownlee was investigating Poke for having started an

investigation into Assistant Chief Abraham’s conduct without permission from his

superiors. (PSPFOF, dkt. # 27, ¶ 6; Declaration of Nathan M. Poke, dkt. # 25, ¶ 4.)

Brownlee asked Poke about having told people that Poke was probably going to quit

the force and move away. She asked whether Poke had asked Brenda Jackson if she

had slept with a particular lieutenant. She asked whether Poke had asked Brenda

Jackson whether that lieutenant uses cocaine. (PSPFOF, dkt. # 27, ¶ 7; Declaration of

Nathan M. Poke, dkt. # 25, ¶ 5.)

       Brownlee stated that Poke had improperly revealed the identity of an informant

to someone while working. (PSPFOF, dkt. # 27, ¶ 8; Declaration of Nathan M. Poke, dkt.

# 25, ¶ 6.)

       Poke had arranged to be represented at the Brownlee interview by an attorney

from the Wisconsin Professional Police Association, Andrew D. Schauer. (PSPFOF, dkt.

# 27, ¶ 10; Declaration of Nathan M. Poke, dkt. # 25, ¶ 8.) Attorney Schauer told Poke

that he was in communication with the City’s attorney, James R. Korom, prior to the




                                            9
        Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 12 of 16




Brownlee interview. (PSPFOF, dkt. # 27, ¶ 11; Declaration of Nathan M. Poke, dkt. # 25,

¶ 9.)

        After the Brownlee interview, Attorney Schauer told Poke that he had learned

from Attorney Korom that the City was absolutely intent upon terminating Poke’s

employment. (PSPFOF, dkt. # 27, ¶ 12; Declaration of Nathan M. Poke, dkt. # 25, ¶ 10.)

Investigations of Poke’s complaints against the Police Department had been covered

extensively in the media. (PSPFOF, dkt. # 27, ¶ 13; Declaration of Nathan M. Poke, dkt.

# 25, ¶ 11.) Attorney Schauer, who had represented many, many police officers in

disciplinary cases, and Poke discussed how, if the Chief of Police brought charges

seeking his discharge before the Police and Fire Commission, there would likely be

extensive publicity, and the fact that charges seeking his discharge, and the nature of

the charges brought against him, would be readily accessible to anyone using Google to

do an internet search for his name. (PSPFOF, dkt. # 27, ¶ 14; Declaration of Nathan M.

Poke, dkt. # 25, ¶ 11.) They were both of the opinion that, especially because of the

likely publicity, discharge proceedings before the Police and Fire Commission would

probably be fatal to his employability in law enforcement, however the proceedings

turned out. (PSPFOF, dkt. # 27, ¶ 15; Declaration of Nathan M. Poke, dkt. # 25, ¶ 11.)

        They were also both of the opinion that the Police and Fire Commission would

almost certainly support the Chief of Police in a discharge case, even a weak one.

(PSPFOF, dkt. # 27, ¶ 16; Declaration of Nathan M. Poke, dkt. # 25, ¶ 12.)




                                            10
       Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 13 of 16




           Because Poke did not believe that there was any chance to preserve his

employment and reputation by opposing the City's efforts to fire him through available

channels, and because he did not want to extinguish any chance he might have to ever

be employed by a different police department, Poke authorized Attorney Schauer and

Attorney Jeff Scott Olson to negotiate for the most favorable terms of resignation they

could secure. (PSPFOF, dkt. # 27, ¶ 17; Declaration of Nathan M. Poke, dkt. # 25, ¶ 13.)

           On August 10, and 11, 2016, respectively, the City's representative, Chief of

Police Ron Tischer, and Poke signed an agreement that effected the termination of his

employment with the City of La Crosse. (PSPFOF, dkt. # 27, ¶ 18; Declaration of

Nathan M. Poke, dkt. # 25, ¶ 14.) The agreement provides that it “shall not bar

Employee from pursuing any legal claim alleging race discrimination against the City.”

(PSPFOF, dkt. # 27, ¶ 19; Declaration of Nathan M. Poke, dkt. # 25, ¶ 14, Exhibit A, page

2 of 6.)

           The Defendants acknowledges that just availing himself of a hearing before the

Police and Fire Commission would likely have ended Plaintiff Poke’s career in law

enforcement. They write: “A disciplinary charge or finding by the police and fire

commission of termination for misconduct would have scuttled Poke’s pursuit of job

opportunities with police departments in the “Cities.” (Defendants’ Memorandum, dkt.

# 21, 14, emphasis supplied.) Even if it were the only effect of a discriminatory act or

series of acts, the extinction of an individual’s opportunity to find work in his chosen

field would be a sufficiently serious consequence that a reasonably jury could find that

                                                11
       Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 14 of 16




an employee who resigns to avoid it has been constructively discharged, because a

reasonable employee in his shoes would feel compelled to resign. It is not just the on-

the-job effects of unlawful discrimination that go into the damages determination in a

Title VII case. “The phrase ‘terms, conditions, or privileges of employment’ evinces a

congressional intent to strike at the entire spectrum of disparate treatment. . .” Meritor

Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64 (1986)(internal case quotations and citations

omitted.)

        Indeed, if Plaintiff Poke had not resigned, a savvy employer might argue that he

had violated his duty to mitigate his damages, by staying around to participate in a

public airing of the allegations against him. In Williams v. Pharmacia, Inc., 137 F.3d 944

(7th Cir. 1998), the Seventh Circuit said:

        Williams's expert witness testified that the poor evaluations Williams
        received and Pharmacia's eventual termination of her employment taint
        Williams's employment record. The jury was entitled to rely on this
        testimony in finding that Pharmacia's acts of discrimination diminish
        Williams's future earning capacity in the same way that a physical injury
        may diminish the earning capacity of a manual laborer.

Id., at 952.

        The Defendants say, “Poke resigned to avoid a disciplinary charge and a

potential finding of misconduct that would have derailed his pursuit of other job

opportunities.” (Defendants’ Memorandum, dkt. # 21, 15.) Under the law creating his

duty to mitigate the damages flowing from the Defendants’ discriminatory acts, this

may have been exactly what the law required him to do. He was certainly in serious

enough jeopardy of career-ending events had he stayed that it was reasonable for him
                                             12
          Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 15 of 16




to resign. The discriminatory and “intolerable working conditions” Poke resigned to

escape were the career-ending filing of charges by his Chief of Police with the Police

and Fire Commission seeking his discharge.


          VI.   The Plaintiff does not ask to rescind his Separation Agreement.

          The Plaintiff is not asking the Court to let him rescind his Separation Agreement,

or contending that it is in any way defective. It permits him to bring a race

discrimination action and it nowhere limits the relief he may recover in such an action.

“Constructive discharge” is not some sort of separate tort apart from race

discrimination. It is simply a rule for determining one aspect of a successful plaintiff’s

relief.



                                          Conclusion

          The Defendants’ Motion for Partial Summary Judgment should be denied in its

entirety.




          Dated this Thursday, September 19, 2019.

                              Respectfully submitted,

                              Nathan M. Poke,

                              Plaintiff

                              By

                                              13
       Case: 3:19-cv-00033-slc Document #: 28 Filed: 09/19/19 Page 16 of 16




                                     THE JEFF SCOTT OLSON LAW FIRM, S.C.
                                     JEFF SCOTT OLSON
                                     State Bar Number 1016284
                                     131 West Wilson Street, Suite 1200
                                     Madison, WI 53703-3225
                                     Phone:      608 283-6001
                                     Fax:        608 283 0945
                                     Email:      jsolson@scofflaw.com


                                     /s/ Jeff Scott Olson
                                     _________________________
                                     Jeff Scott Olson


                                     ATTORNEYS FOR PLAINTIFF



                                     Certificate of Service

I hereby certify that on Thursday, September 19, 2019, I electronically filed the foregoing

with the Clerk of the Court using the ECF system which will send notification of such filing

to the following: Christopher P. Riordan, and I hereby certify that I have mailed by United

States Postal Service the document to the following non ECF participants: none.


                                            _____/s/ Jeff Scott Olson_____




                                              14
